Briefly I desire to state some of the reasons why I can not agree to the affirmance of this judgment.
The language of the prosecuting attorney, which is sufficiently set out in the majority opinion without restating it, was clearly an allusion to and comment on the failure of the defendant to testify. This is conceded by the majority opinion, but it is stated that because appellant did not object at the time to the argument and ask an instruction to the jury not to consider it, and further did not ask the court then to withdraw the case from the jury and continue it, he waived his rights, and the error was not available. This proposition, to say the least of it, is more than novel. The decisions in this State, in an unbroken array, hold it error for the prosecution to allude to the fact that defendant did not testify, and always reversible error, although the court *Page 569 
may charge the jury to disregard such argument and admonish the attorney against such conduct. If there is an authority which holds the other way in Texas it has escaped my attention. These cases, without being here enumerated, may be found collated in section 849 of Mr. Branch's Criminal Law. If a charge to the jury withdrawing the remarks could not cure the error, I do not understand how an exception would be of any service. It is more than a novel proposition that a defendant in order to take advantage of such error must not only except at the time but must also move the court to withdraw the case from the jury and continue it or organize another jury to try the accused. This proposition is evidently not the conclusion of serious reflection. If this is to be the law and practice it would follow that when reversible error is committed, it would be obligatory upon the defendant to ask a withdrawal of the case from the jury and put him on trial before another jury, otherwise he waives a legal trial. My brethren place this on the statement that it is unfair to the court to do otherwise. Fair trial is due the accused, not the court or district attorney. They are not on trial. It has always been thought the law heretofore that when an error is committed against the accused, he can avail himself of it in any legitimate manner. The State can not take advantage of its own wrong conduct. Under this novel ruling an appellant would never be entitled to a reversal, however erroneous the ruling, unless he should not only except but ask the court to withdraw the case from the jury at the time of the commission of the alleged error. This ought not to be asserted or entertained seriously. He is not required to ask a continuance for this reason, nor move for a new trial until after the verdict has been rendered adversely to him.
My brethren announce another proposition still more novel. In addition to what was said by them in regard to the other questions, they say: "But we can not sanction the practice of appellant and his counsel, sitting idly by, without calling the attention of the trial court to what to them seems hurtful and damaging argument, speculating on the result and taking chances on acquittal, with the intention, if the trial results adversely to them, to seek to have the verdict set aside on account of a matter of which they were aware, but did not complain of when it occurred. This to our minds is not dealing fairly with the trial court, and is not in accordance with that well known rule of law that he who seeks relief in the courts of his country must do so with clean hands." It is for the first time, so far as I am aware, announced as a "well known rule of law," that a party accused of crime must come into court "with clean hands" in order to have a fair trial, to be permitted to take advantage of erroneous rulings. It may be asked how a party charged with and convicted of robbery, the judgment affirmed, could come into court "with clean hands." The machinery of the criminal law was set in operation by the State. The felonious charge is that he was without "clean hands"; that he was a violator of the law; had robbed his fellow man of property by the use of force, violence or deadly weapon, and yet in order to urge an exception to what is an *Page 570 
illegal proceeding, he must come into court "with clean hands." I have been taught from the time I studied equity jurisprudence that there is a rule of equity — not criminal law, the substance of which is that he who seeks equity must come into court with clean hands or do equity. In that instance the plaintiff or complaining party is seeking equity in a civil matter. It can not be a criminal prosecution. The rules of equity are resorted to in civil matters when the law has failed of remedies. It is fundamental that a criminal prosecution is not an equity case. The accused is brought into court by the strong arm of criminal process and required to answer a charge of robbery, and it is evident from the fight before the jury for his life and liberty and his appeal to this court that he was entering his most solemn protest against the whole proceeding. The affirmance was over his most serious objection. He not only did not come into court, but protested most seriously against being brought. When he declined to exercise his privilege of testifying, and that fact was commented upon before the jury by adverse counsel, it was incurable error, but we are told that he must not only engage in the fruitless task of asking a withdrawal of the remarks and the case from the jury, but he must come into court "with clean hands" before he could even do those things, and not having done so, he must go to the penitentiary under the rules of equity upon the theory he had not invoked the chancery powers of the court. He not only remained silent but protested against interference with that silence. The Constitution guaranteed him this right. The statute which permits him to testify reserves to him this right. He exercised that right and did remain silent, and because he did remain silent and failed to ask the court to withdraw the case, he did not come into court "with clean hands." For this reason he has been adjudged to have lost the guaranteed protection of the Constitution and the strict reservation of his rights in the statute to remain silent, or testify at his option and waived himself into the penitentiary. Like the sheep before its shearers, he was dumb; he opened not his mouth, and because of this silence he has forfeited his right to have his case considered under the Constitution and laws of the State as he was entitled. He is compelled to sit "idly" or otherwise and listen at his trial. He must take the chances of acquittal, has no option, and can not avoid it. If he is convicted heretofore he could urge legal errors. He has not heretofore been required to move a continuance every time an error is made, nor required to move for a new trial until after he has been found guilty.
There are other startling propositions in the opinion, but I do not care to follow the subject further. I most respectfully enter my dissent. *Page 571